Citation Nr: 1436079	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  98-06 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for urethral stricture with history of urethrotomy, to include as secondary to service-connected urethral lithiasis.

2.  Entitlement to service connection for syncopal episodes (claimed as seizures), to include as due to an undiagnosed illness and as secondary to service-connected disabilities.

3.  Entitlement to an initial compensable rating for condyloma acuminata with herpes simplex virus II (HSV II).

4.  Entitlement to an initial rating greater than 10 percent prior to March 14, 2001; greater than 30 percent from March 14, 2001 through February 8, 2006; and greater than 10 percent from February 9, 2006, for renal lithiasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1992.  His service records reflect service in Southwest Asia during Operation Desert Storm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Following an August 2004 video conference hearing, the case was before the Board (in whole or in part) in January 2005, August 2009, April 2012, and April 2013.

Each of the above claims was remanded by the Board in January 2005 and August 2009.  In the April 2012 decision, the Board denied entitlement to service connection for urethral stricture, denied an increased rating for condyloma acuminata with HSV II, granted an increased rating for renal lithiasis, and remanded the issue of entitlement to service connection for syncopal episodes.  In April 2013, the Board again remanded the issue of entitlement to service connection for syncopal episodes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Veteran was informed in a letter from the Board that he had an opportunity for a new decision and hearing on claims covered during his prior Board hearing and adjudicated by the Board.  If the Veteran believed that the Veterans Law Judge (VLJ) presiding over the hearing did not explain all material issues or suggest the submission of additional evidence relevant to the claims, the Veteran had several options for proceeding.

In a September 2013 response, the Veteran indicated that he wanted the Board to vacate the prior decision in his case and issue a new decision after a new hearing had been conducted.  The Veteran requested to appear at an in-person hearing at his local RO before a VLJ.  

In a June 5, 2014 decision, the Board vacated the issues of entitlement to service connection for urethral stricture and increased ratings for condyloma acuminate with HSV II and renal lithiasis.  In that regard, although the June 2014 Board decision vacated the partial grant of an increased rating for renal lithiasis from noncompensable to 10 percent prior to March 14, 2001; to 30 percent from March 14, 2001 through February 8, 2006; and to 10 percent from February 9, 2006, the RO had already implemented this grant in an April 2012 rating decision.  This April 2012 rating decision is in effect a rating issued during the pendency of an appeal, and the issues have been recharacterized as above to reflect all of the stages of the disability ratings for renal lithiasis currently on appeal.  AB v. Brown, 6 Vet. App. 35, 38  (1993). 

As such, the requested hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the RO for the issues listed above. Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



